                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                         :
                                                 :
       v.                                        : Criminal No. CCB-19-0036
                                                 :
                                                 :
GARY CREEK                                   ...o0o...

                                            ORDER

       The Motion to Reopen Detention Hearing or to Continue Pretrial Release (ECF 510),

filed under seal because it discusses personal medical and other information about the defendant

Gary Creek, has been reviewed. It is not opposed by the government. Considering the evidence

that Creek has complied with the conditions of release set in May 2020, and the evidence of

additional serious medical concerns, it is hereby Ordered that:

       1. The Motion to Seal (ECF 509) is Granted;

       2. The motion to continue pretrial release is Granted;

       3. Pursuant to 18 U.S.C. 3142(g) and (i), Creek may remain on pretrial release on the

             same conditions set in the court’s Order dated May 1, 2020 (ECF 422); and

       4. Creek will be notified of his next date to appear in court.



   10/6/20                                                                 /S/
                                                            Catherine C. Blake
                                                            United States District Judge
